Citation Nr: 0516801	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-18 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for PTSD, onychomycosis, dermatophytosis, and erectile 
dysfunction.  The veteran initiated appellate action with 
respect to these issues.

In June 2003, the RO granted service connection for 
dermatophytosis, onychomycosis, and erectile dysfunction.  
Appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over these issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

In February 2004 and October 2004 rating decision, the RO 
continued the current evaluation for Diabetes and denial of 
service connection for back disorder.  In a January 2005 
statement, the veteran contends continued problems with 
Diabetes and his back and requests this issue be addressed.  
The Board construes this statement to be a notice of 
disagreement.  A Statement of the Case addressing this issue 
is not of record.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Initially, the veteran requested a personal hearing before a 
hearing officer at the RO.  However, a June 2003 note in the 
file indicates that a hearing was not possible due to the 
veteran's behavior.  The veteran also requested a hearing 
before a Veterans Law Judge at the RO when he filed his 
substantive appeal, but a hearing was not scheduled.  
However, given the favorable outcome below, a remand for the 
purpose of scheduling a hearing is not necessary.  




FINDINGS OF FACT

1.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

2.  There is evidence of the veteran's combat service.  

3.  The veteran has PTSD as a result of traumatic events that 
occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim of service 
connection for PTSD with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  In other words, the veteran will not be prejudiced 
by the Board proceeding to a decision in this matter since 
the outcome represents a full grant of the benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

Here, the veteran's DD Form 214 reflects 10 months and 3 days 
of foreign service, and shows the award of a Combat Action 
Ribbon.  Therefore, the evidence is sufficient to show the 
veteran's participation in combat, and the requirement for a 
stressor has been met.

The service and post-service records reveal the diagnosis of 
and ongoing treatment for schizophrenia.  The veteran was 
afforded a VA examination in September 2004.  According to 
the examiner, a psychotic disorder such as schizophrenia 
cannot coexist with PTSD, a neurotic disorder.  Therefore, 
the examiner concluded that the veteran only suffers from 
schizophrenia.  However, records from the veteran's treating 
psychiatrists are contrary to the conclusions reached by the 
VA examiner.

In a July 2002 report, a psychiatrist reported that the 
veteran had been under her care from April 2000 to April 2002 
for complaints of paranoia, nightmares, flashbacks, hearing 
voices, and poor temper.  The history of the veteran's 
service and experiences in Vietnam were noted.  The 
psychiatrist diagnosed PTSD and bipolar disorder.  

Records show that in 2003, VA referred the veteran to another 
psychiatrist for treatment.  Reports from that psychiatrist 
reveal the treatment and diagnosis of PTSD, schizoaffective 
disorder, and bipolar disorder.  In a May 2003 report, the 
psychiatrist noted the long history of the diagnosis and 
treatment of schizophrenia, but also found that the veteran 
met the criteria for bipolar disorder and PTSD.  

Although the VA examiner apparently ruled out the diagnosis 
of PTSD, other psychiatrists who have actually treated the 
veteran on a regular basis, opined that the veteran suffers 
from PTSD in addition to the other psychiatric disorders 
diagnosed.  Therefore, the Board finds that the veteran has 
been diagnosed with PTSD as required by 38 C.F.R. § 3.304(f).  
Further, given the discussions in the report regarding the 
veteran's service and experiences in Vietnam, the Board also 
finds that the there is evidence of the required link between 
current symptoms and an in-service stressor.  Overall, the 
evidence is in relative equipoise, therefore the benefit of 
the doubt as contemplated by 38 U.S.C.A. § 5107 applies in 
this instance.  Service connection for PTSD is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
PTSD have been met, the appeal is granted.


ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted.

REMAND

The Board finds that the veteran's January 2005 statements 
included a notice of disagreement with the 20 percent 
evaluation assigned for diabetes in the February 2004 and 
October 2004 rating decisions as well as the denial of 
service connection for a back disorder.  The RO has not 
provided the veteran a statement of the case on these issues.  
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for diabetes currently evaluated as 20 
percent disabling and entitlement to 
service connection for a chronic back 
disorder.  The VBA AMC should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


